Case: 11-16028   Date Filed: 02/15/2013   Page: 1 of 2

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 11-16028
                           Non-Argument Calendar
                         ________________________

                           Agency No. A087-710-808


OLU EJA,

                                                                        Petitioner,

     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                   On Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                               (February 15, 2013)

Before HULL, JORDAN and EDMONDSON, Circuit Judges.


PER CURIAM:


     Olu Eja, a citizen of Nigeria, seeks review of the BIA’s order denying his
               Case: 11-16028     Date Filed: 02/15/2013     Page: 2 of 2

motion to reconsider. He, however, does not address the merits of the motion to

reconsider or its denial in his initial appellate brief: his brief to us instead focuses

on the BIA’s 19 August 2011 order dismissing his appeal of the immigration

judge’s (“IJ”) denial of asylum, withholding of removal, and relief under the

United Nations Convention Against torture (“CAT”). Because Eja did not timely

petition for review of the denial-of-asylum order, this Court lacks jurisdiction to

review it. We dismiss the present petition insofar as it pertains to the underlying

BIA order denying asylum and so on. Furthermore, by failing to raise in his Blue

Brief any argument on the BIA’s denial of his motion to reconsider, Eja has

abandoned his challenge to that denial. So, we deny Eja’s petition on that issue.

      PETITION DENIED IN PART and DISMISSED IN PART.




                                            2